Citation Nr: 0204065	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  01-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for purposes of entitlement 
to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1945 to August 
1965; he died in October 1997.  The appellant in this case 
claims to be his surviving spouse.  This matter comes to the 
Board of Veterans' Appeals (Board) from a February 1999 
decision of the Department of Veterans Affairs (VA) Manila 
Regional Office (RO).


FINDING OF FACT

The preponderance of the evidence indicates that the veteran 
and the appellant are first cousins; thus, their October 1972 
marriage was void ab initio under Philippine law.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101, 103, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  VCAA also 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has 
appropriately developed the record in this case, including 
conducting a previous field examination.  There is absolutely 
no indication that any additional assistance to the appellant 
would aid in substantiating her claim.  The Board further 
notes that the appellant has been clearly informed of the 
evidence of record and the nature of the evidence needed to 
substantiate her claim.  See February 1999, May 1999, and 
June 2001 RO letters, August 2001 Statement of the Case.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

A review of the claims folder shows that in April 1949, the 
veteran married his first spouse.  After her death in July 
1970, he married the appellant in October 1972.  They 
subsequently had four children together, born in September 
1973, January 1978, August 1979, and September 1983.

In April 1994, the RO determined that the veteran was 
permanently and totally disabled for purposes of entitlement 
to nonservice-connected pension purposes.  In support of his 
request for additional benefits on behalf of his spouse and 
children, the veteran submitted a marriage certificate 
showing that he and the appellant were third cousins.  The 
marriage certificate indicated that his mother and the 
appellant's father had the same last name.

In July 1994, the RO requested a field investigation to 
determine whether any blood relationship existed between the 
veteran and the appellant.  The field investigation revealed 
that the marriage certificate submitted by the veteran was 
authentic.  During the field investigation, the investigator 
attempted to interview the veteran, but he was very evasive 
and did not want to respond to inquiries regarding his 
relationship with his spouse.  The field investigator 
determined that the veteran was lying when he denied having 
knowledge of his grandparents' names.  

The field investigator interviewed the veteran's brother and 
his niece-in-law, both of whom indicated that the veteran's 
mother and the appellant's father were siblings, making them 
first cousins.  The veteran's brother further testified that 
two of the children of the veteran and the appellant suffered 
from congenital defects.  

Other witnesses who provided information during the course of 
the field investigation included the appellant who disclosed 
that the veteran's first wife had been her older sister; she 
apparently provided no additional information.  The veteran's 
niece denied knowing the veteran's family tree, but it was 
later discovered that she had been hiding information 
relating to the blood relationship between the veteran and 
the appellant.  Finally, one of the witnesses to the marriage 
of the veteran and the appellant indicated that both were 
related to each other by blood; however, he denied knowing 
the degree of their affinity.  

In a September 1994 Administrative Decision, the RO 
determined that the marriage of the appellant and the veteran 
was incestuous and thus void under Philippine law.  

In October 1997, the veteran died.  In December 1997, the 
appellant submitted an application for VA benefits as the 
surviving spouse of the veteran.  By letter in February 1999, 
the RO denied her claim on the basis that her marriage to the 
veteran was incestuous and void, as they were first cousins.  

The appellant appealed the RO determination, arguing that not 
all individuals with the same last name are related.  In 
support of her appeal, she submitted a March 2001 joint 
affidavit from two "disinterested" individuals (one of whom 
was the veteran's sister) who attested that the appellant's 
father was a native of Caba, La Union, while the veteran's 
mother was a native of San Felipe, and thus they were in no 
way related to each other, even though they had the same last 
name.  The affiants indicated that the veteran and the 
appellant were not relatives and that "we know this fact 
very well because we are long friends and neighbors as 
well."  Also submitted by the appellant were February 2001 
certificates of nonavailability of the birth certificates for 
her and the veteran.  

In December 2001, the veteran's sister again stated that to 
the best of her knowledge, the veteran and the appellant were 
not "relative by sanguinity."  She further indicated that 
all of the veteran's six siblings, but for her, had already 
died.  

II.  Law and Regulations

For VA benefit purposes, a "spouse" is a person of the 
opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31) 
(West 1991); 38 C.F.R. § 3.50.  The term "wife" means a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. §§ 3.1(j), 3.50(a)(c).

A marriage "means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
rights to benefits accrued."  38 C.F.R. § 3.1(j).  Since the 
appellant married the veteran in the Philippines, the Board 
will look to Philippine Law in determining whether their 
marriage was valid.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j); see also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  
Generally, foreign law must be proved.  See Brillo v. Brown, 
7 Vet. App. 102, 105 (1995), (citing Cuba R.R. Co. v. Crosby, 
222 U.S. 473 (1912)).

Under Article 81 of the Civil Code of the Philippines, 
marriages between the following are incestuous and void from 
their performance, whether the relationship between the 
parties be legitimate or illegitimate:  (1) Between 
ascendants and descendants of any degree; (2) Between 
brothers and sisters, whether of the full or half blood; and 
(3) Between collateral relatives by blood within the fourth 
civil degree.

Relevant portions of Article 81 were subsequently 
redesignated in Articles 37 and 38 of the Family Code of the 
Philippines, which took effect in approximately 1988.  
Articles 37 and 38 of the Family Code of the Philippines 
provide that marriages between the following are incestuous 
and void from the beginning, whether relationship between the 
parties be legitimate or illegitimate:  (1) Between 
ascendants and descendants of any degree; and (2) Between 
brothers and sisters, whether of the full or half blood.  The 
following marriages shall be void from the beginning for 
reasons of public policy:  (1) Between collateral blood 
relatives whether legitimate or illegitimate, up to the 
fourth civil degree; (2) Between step-parents and step-
children; (3) Between parents-in-law and children-in-law; (4) 
Between the adopting parent and the adopted child; (5) 
Between the surviving spouse of the adopting parent and the 
adopted child; (6) Between the surviving spouse of the 
adopted child and the adopter; (7) Between an adopted child 
and a legitimate child of the adopter; and (8) Between 
adopted children of the same adopter; and (9) Between parties 
where one, with the intention to marry the other, killed that 
other person's spouse, or his or her own spouse.  

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 1991); 38 C.F.R. § 
3.50 (2001).

However, even if a marriage is not valid due to a legal 
impediment, where a claimant, without knowledge of the legal 
impediment, entered into marriage with a veteran which, but 
for the impediment, would have been valid, and the claimant 
thereafter cohabited with the veteran for a year or more 
immediately before the veteran's death, or for any period of 
time if a child was born of the purported marriage or was 
born before such marriage, the purported marriage may be 
deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 1991 & Supp. 
2001), 38 C.F.R. § 3.52 (2001).  

Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) of this section and also 
meets the requirements of Section 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c) (2001).

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of the marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.  In the absence of 
conflicting information, proof of a legally valid marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), along 
with a certified statement by the appellant concerning the 
dissolution of any prior marriage, may be accepted as 
establishing a valid marriage so long as the evidence is 
corroborated by the evidence of record.  See 38 C.F.R. § 
3.205(b).  If, however, the appellant is trying to establish 
the existence of a "deemed valid" marriage to the veteran, 
where she has submitted proof in accordance with 38 C.F.R. § 
3.205(a) (e.g., submitting certain types of public documents) 
and in accordance with 38 C.F.R. § 3.52, the appellant's 
signed statement that she had no knowledge of an impediment 
to the marriage to the veteran will be accepted, in the 
absence of information to the contrary, as proof of that 
fact.  See 38 C.F.R. § 3.205(c).  

III.  Analysis

As set forth above, the RO denied the appellant's claim of 
entitlement to VA benefits on the basis that her marriage to 
the veteran was void ab initio as they were first cousins; 
marriages between individuals of this degree of consanguinity 
are void under both Article 81 of the Civil Code of the 
Philippines and Philippine Family Code, Article 38.  The 
appellant has appealed the RO determination, implying that 
she and the veteran were not related by blood.  

As a preliminary matter, the Board notes that the law in 
effect in the Philippines at the time of the October 1972 
purported marriage between the appellant and the veteran, the 
law in effect at the time of the veteran's October 1997 
death, and the law in effect currently, all clearly and 
unambiguously provide that marriages between blood relatives 
within the fourth civil degree are void from their inception.  
There has been no argument presented to dispute that first 
cousins are included within this prohibition.  Rather, the 
appellant has contended that she and the veteran are not 
first cousins, and that therefore the provision does not 
apply.  The matter of whether the purported marriage between 
the veteran and the appellant is void due to their 
relationship is, therefore, a question of fact.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).  In this case, the 
Board finds that the evidence collected by the RO at the time 
of the 1994 field investigation is far more probative that 
the recent assertions of the appellant, made in the context 
of a claim for VA benefits.  The information gathered in that 
investigation, consisting of testimony from the veteran's 
relatives, clearly established that she and the veteran were 
first cousins.  The Board assigns great weight and probative 
value to this evidence, noting that it was offered (and 
corroborated by) objective individuals.  The VA field 
examiner also recorded his observations regarding the 
credibility of the witnesses.  Here, it is noted that the 
veteran's testimony regarding his blood relationship with the 
appellant was judged to be wholly lacking credibility by the 
investigator.  

Likewise, the evidence recently offered by the appellant, 
consisting of her own statements and those of the veteran's 
sister, flatly contradict the objective information gathered 
previously by the field investigator that she and the veteran 
were first cousins.  The Board finds that the credibility of 
this recently submitted evidence is lacking in that it was 
clearly offered in pursuit of a monetary claim for VA 
benefits.  Again, the Board finds that the information 
compiled by the field investigator in 1994, to the effect 
that the appellant and the veteran were first cousins, is the 
most credible evidence on the issue.  

Here, the Board notes the argument set forth by the appellant 
in which she contends that she and the veteran are not first 
cousins, as their birth certificates are not available.  
Though such documents may have assisted in clarifying the 
issue, Board does not find that the unavailability of these 
records results in a conclusion in favor of the appellant.  
Again, the information gathered by the field investigator 
clearly establishes that the appellant and the veteran were 
first cousins.  On the basis of this relationship, their 
marriage was legally void from its inception under Article 81 
of the old Philippine Civil Code and Article 38 of the new 
Family Code.

The Board has also considered the arguments of the apellant 
to the effect that just because her father and the veteran's 
mother had the same last name does not establish definitively 
that they were blood relations.  The Board certainly concedes 
this point.  However, as noted above, the field investigation 
has provided more than sufficient evidence of the close blood 
relationship of the veteran and the appellant.  The fact that 
the appellant's father and the veteran's mother have the same 
last name, while not definitive, certainly buttresses the 
Board's conclusion in this case.  

The Board has considered whether, notwithstanding any finding 
that the marriage between the appellant and the veteran was 
invalid, the provisions of 38 C.F.R. § 3.52 apply to allow 
for a "deemed valid" marriage.  In this case, the Board 
finds that such an exception is unwarranted.  The U.S. Court 
of Appeals for Veterans Claims has interpreted this 
regulation to require that the determination of a claimant's 
knowledge with respect to the legal impediment must be viewed 
in terms of what the appellant's state of mind was at the 
time that the invalid marriage was contracted.  Dedicatoria 
v. Brown, 8 Vet. App. 441 (1995).  Here, the Board finds it 
to be wholly inconceivable that the appellant did not know at 
the time of the marriage that she and the veteran were first 
cousins.  Thus, any statement from the appellant to the 
effect that she had no knowledge of an impediment to her 
marriage to the veteran would be wholly overcome by the 
evidence to the contrary in the record.  See Sandoval v. 
Brown, 7 Vet. App. 7 (1994).  

Accordingly, the Board finds that the purported marriage 
between the appellant and the veteran was void ab initio and 
she may not be considered to be the surviving spouse of the 
veteran for purposes of entitlement to VA benefits.


	(CONTINUED ON NEXT PAGE)


ORDER

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of eligibility for VA 
benefits; the appeal is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

